The opinion of the Court was delivered by
IYiulard, A. J.
Plaintiff obtained a verdict for $800 on a sealed note. He claims that the verdict should have been rendered for the amount of the note ($5,300) and interest; but that the jury assumed to reduce his demand in disregard of the instructions of the Judge, who, as it appears, disposed of all questions raised by the defence as matters of law, and instructed the jury accordingly.
No objections to the decisions and rulings of the Judge are brought before us by the grounds of appeal; but we are asked to set aside the verdict on matters of fact. This we have just held, in the case of Floyd vs. Abney, decided at the present term, we have no authority to do.
It has been suggested at the bar that, as the practice on this subject is unsettled, a statement of the views of this Court, as to the proper mode of proceeding in such cases, will tend *141to prevent the evils likely to arise from the absence of a definite rule, fixing the relative jurisdictions of the Supreme and Circuit Courts in this respect. It admits of doubt, whether the decision of a Circuit Judge, granting or refusing a new trial on matters of fact, exclusively, can be reversed in this Court. But no opinion is intended to be expressed at the present time on that point. It is important that the rule governing the exercise of this authority should be uniform throughout the Circuits; and, with a view to promote that end, some of the questions arising out of the circumstances of the present case will be considered.
It is urged that the case was tried before a Judge who is not now in office, and that a motion for a new trial, if made before the present Circuit Court, will be heard by a Judge unacquainted with the facts of the case, as elicited upon the trial. It is also doubted by counsel whether, for that reason, the Judge will deem himself authorized to act in the ease.
The power to grant new trials is vested in the Circuit Court, and is neither limited, in terms, to the Judge who tried the case, nor to causes that have originated or been tried in the Court as now constituted. It is an important power of a remedial nature, and ought not to be encumbered with limitations and conditions not, in terms, or by necessary implication, imposed by the legislative authority. The statute must be interpreted as restoring to the Circuit Court’ what originally belonged to it at common law as a Court of general original jurisdiction, and, therefore, ought to be liberally construed, so as to secure a full administration of j ustice.
The want of sufficient evidence of what transpired on the trial will be felt less in the present case than in the majority of cases in which new trials will be sought, as it appears from the report of the Judge that the jury had nothing to consider under the ruling but the terms of the note sued upon.
It is suggested that the application may be regarded as not made in due time. In this respect the Circuit Court is at liberty to apply the most liberal rule demanded by the ends of justice. Neither the statute nor any established rule, beyond that which springs from the nature of laches, binds him.
In the present case, it appears that in due time after verdict the plaintiff prosecuted the customary means of setting the verdict aside. It is not clear how he can be charged with a neglect to prosecute his rights with diligence in awaiting the final disposition of his appeal.
*142If our ability to entertain the present appeal depended upon the hardships of the c’ase, it would still be difficult to see any reason, as the case is presented to us, why relief might not be obtained upon an application to the Circuit Court.
The appeal will be dimissed without prejudice to any application that may be made to the Circuit Court to set the verdict aside.
Moses, C. J., concurred.